UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1153


THEODORE JUSTICE,

                Plaintiff – Appellant,

          v.

PETER WHITE, Vance County Sheriff; SAMUEL BOOTH CURRIN,
Vance County District Attorney; ALLISON S. CAPPS, Vance
County Assistant District Attorney; HENRY W. HIGHT, JR.,
Senior Resident Superior Court Judge; THOMAS S. HESTER,
JR., Chairman Vance County; THERESA JOMO, LPN, Vance County
Detention Center,

                Defendants – Appellees,

          and

NURSE TERRY, Vance County Detention Center,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cv-00548-FL)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Theodore Justice, Appellant Pro Se. James R. Morgan, Jr., WOMBLE
CARLYLE SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina;
Kristen Yarbrough Riggs, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC,
Raleigh, North Carolina; Grady L. Balentine, Jr., Special Deputy
Attorney General, Raleigh, North Carolina; Walter Gregory
Merritt, Jay C. Salsman, HARRIS, CREECH, WARD & BLACKERBY, New
Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Theodore    Justice    appeals   the   district   court’s      order

accepting      the   recommendation    of    the    magistrate     judge    and

dismissing Justice’s civil rights action.               We have reviewed the

record and find no reversible error.           Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court.               Justice v. White, No.

5:13-cv-00548-FL (E.D.N.C. Feb. 10, 2014).                We deny Justice’s

motion   for    appointment   of    counsel.       We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    DISMISSED




                                      3